DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions – Retained for the Record
Applicant’s election without traverse of Group I, claims 1-8, 10 and 11 in the reply filed on 10/3/2019 is acknowledged.
Claims 16, 19-25, 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/3/2019.
Applicant elected the species, without traverse, of the Bla g 5 peptide sequence TIPYYTKKFDEVVKA, which corresponds to SEQ ID NO:1.
This sequence has been found free of the art and the search extended to other peptides of claim 1.

Priority
The instant application, filed 11/14/2017 and having one RCE filed therein is a national stage entry of PCT/US2016/032494, International Filing Date: 05/13/2016.

Claim Status
Claims 1, 10, 16, 19, 21, 25, 28 are pending.
Claims 2-9, 11-15, 17, 18, 20, 22-24, 26, 27, 29 are cancelled.
Claims 16, 19, 21, 25, 28 are withdrawn.
Claims 1 and 10 are under examination.

Claim Interpretation
Claim 1, amended 11/24/21, is directed to a pharmaceutical composition comprising a peptide consisting of an amino acid sequence selected from those listed and assigned SEQ ID numbers and an adjuvant. The use of “an” before “amino acid sequence” in line 2 is interpreted to merely set forth the list of those peptides identified in claim 1 rather than to refer to portions thereof, as supported by Applicant’s 11/24/21 Remarks, page 4, clearly acknowledging all peptides of claim 1 are 15 amino acids in length.  The claimed pharmaceutical composition must include at least one of these listed 15-mer peptides and an adjuvant.
A pharmaceutical composition is interpreted to be a composition that comprises at least one medicinal compound (which can be a drug, protein, peptide, etc., in this case one of the 15-mer peptides of claim 1) that has at least some beneficial prophylactic or therapeutic properties with regard to a condition, disease or disorder in a subject in need of such composition. The focus of the specification disclosure appears to be toward a pharmaceutical composition that would provide tolerization in a subject who has, or does not yet have, an allergy from a cockroach antigen or antigens.

Improper Markush Grouping
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 11/24/21, and amendments, with respect to the improper Markush Group rejection of claims 1 and 10 have been fully considered and are persuasive.  The improper Markush Group rejection of claims 1 and 10 has been withdrawn. 

Claim Rejections - 35 USC § 112
Response to Arguments
Applicant’s 11/24/21 amendments with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefiniteness rejection of claims 1 and 10 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefiniteness rejection of claims 1 and 10 has been withdrawn. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/166453, Greenbaum et al., published 11/7/13 (Greenbaum).
The interpretation of claim 1 is provided above.
Greenbaum teaches the following 15-mer sequences which are identical to the indicated claimed sequences of instant claim 1:
SEQ ID NO: 201 is the same as instant SEQ ID NO:5, and this 15-mer sequence is listed on page 5, line 13, page 21, line 27, and page 100, see position 91.
SEQ ID NOs: 44 and 210 are the same as instant SEQ ID NO:6, and this 15-mer sequence is listed on page 21, 8 lines from the bottom, and page 93, line 3.
SEQ ID NOs: 45 and 212 are the same as instant SEQ ID NO:10, and this 15-mer sequence is listed on page 7, 5th line from the bottom, page 9, 8th line from the bottom, and page 10, 10th line from the bottom.
SEQ ID NOs: 43 and 209 are the same as instant SEQ ID NO:13, and this 15-mer sequence is listed on page 9, line 2, page 25, line 16, and page 100, 2nd line from the bottom.
SEQ ID NO: 205 is the same as instant SEQ ID NO:19, and this 15-mer sequence is listed on page 100, 6th line from the bottom.
Greenbaum teaches its compositions comprising its peptides include an adjuvant, para 211 on page 71, see also paras 212 and 213.

Claim 10 further comprises a pharmaceutically acceptable carrier, diluent or excipient.
Greenbaum, paras 210 and 220, clearly teach its pharmaceutical compositions to include carriers, diluents, or excipients.
 Accordingly, Greenbaum anticipates claim 10.

Response to Arguments
Applicant’s arguments, see page 5, filed 11/24/21, with respect to the 35 U.S.C. 102(a)(1) anticipation rejection by WO2014/006262, Osuna Carrillo del Albornoz et al. of claim(s) 1 and 10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2013/166453, above, in view of the claim amendments.
Applicant’s arguments, see pages 5-6, filed 11/24/21, with respect to the 35 U.S.C. 102(a)(1) anticipation rejection by Papouchado et al., Tissue Antigens 2000: 55: 303–311 (“PAP”) of claim(s) 1  has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2013/166453, above, in view of the claim amendments.

Claim Rejections - 35 USC § 103
Response to Arguments
Applicant’s arguments, see page 6, filed 11/24/21, with respect to the rejection of claims 1, 10 and 29 under 35 U.S.C. 103 as being unpatentable over Oseroff, J Immunol 2012; 189:679-688 (Oseroff) in view of US 2008/0233155, Moingeon et al., published 9/25/08 (MOR) have been fully considered and are persuasive.  The rejection of claims 1, 20 and 29 under 35 U.S.C. 103 as being unpatentable over Oseroff, J Immunol 2012; 189:679-688 (Oseroff) in view of US 2008/0233155, Moingeon et al., published 9/25/08 (MOR) has been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 11/24/21, with respect to the rejection of claims 1 and 10 under 35 U.S.C. 103 as being unpatentable over Papouchado et al., Tissue Antigens 2000: 55: 303–, have been fully considered and are persuasive.  The rejection of to the rejection of claims 1 and 10 under 35 U.S.C. 103 as being unpatentable over Papouchado et al., Tissue Antigens 2000: 55: 303–311 (“PAP”) in view of US 2010/0291145, Humphreys et al., published 11/18/2010 has been withdrawn. 

CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.F./
Examiner, Art Unit 1658

/FRED H REYNOLDS/Primary Examiner, Art Unit 1658